741 N.W.2d 397 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Russell A. INGEBRITSON, a Minnesota Attorney, Registration No. 48860.
No. A07-2031.
Supreme Court of Minnesota.
November 13, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Russell A. Ingebritson committed professional misconduct warranting public discipline, namely, that respondent was convicted of a misdemeanor in United States District Court for conspiring to commit an offense against the United States in violation of 18 U.S.C. § 371 (2006), for conspiring with a co-defendant not to inform the Railroad Retirement Board of that co-defendant's weekly purchase of feed for his wife's quarter horse operation, and conspiring with another co-defendant not to inform the Railroad Retirement Board that he worked for respondent's law practice, in violation of 45 U.S.C. § 231l and of Minn. R. Prof. Conduct 8.4(b).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and unsupervised probation co-extensive with respondent's three-year criminal probation.
The court has independently reviewed the file and approves of the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Russell A. Ingebritson is publicly reprimanded and is placed on unsupervised probation for a term co-extensive with respondent's three-year criminal probation, subject to the following conditions:
(a) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Respondent shall fully comply with all of the terms of his criminal probation.
Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice